Name: 79/1048/EEC: Commission Decision of 27 November 1979 on financial participation by the Community for 1977 and 1978 in inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-12-18

 Avis juridique important|31979D104879/1048/EEC: Commission Decision of 27 November 1979 on financial participation by the Community for 1977 and 1978 in inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic) Official Journal L 322 , 18/12/1979 P. 0021 - 0021****( 1 ) OJ NO L 211 , 1 . 8 . 1978 , P . 34 . COMMISSION DECISION OF 27 NOVEMBER 1979 ON FINANCIAL PARTICIPATION BY THE COMMUNITY FOR 1977 AND 1978 IN INSPECTION AND SURVEILLANCE OPERATIONS IN THE MARITIME WATERS OF IRELAND ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/1048/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 78/640/EEC OF 25 JULY 1978 ON FINANCIAL PARTICIPATION BY THE COMMUNITY IN INSPECTION AND SURVEILLANCE OPERATIONS IN THE MARITIME WATERS OF DENMARK AND IRELAND ( 1 ), AND IN PARTICULAR ARTICLE 1 ( 2 ) THEREOF , WHEREAS IT IS LAID DOWN IN ARTICLE 1 ( 2 ) OF DECISION 78/640/EEC THAT THIS COMMUNITY PARTICIPATION IN RESPECT OF IRELAND SHALL BE FIXED AT UP TO 46 MILLION UNITS OF ACCOUNT DURING THE PERIOD 1 JANUARY 1977 TO 31 DECEMBER 1982 ; WHEREAS THE PROGRAMME SUBMITTED BY IRELAND FOR SURVEILLANCE OF THE MARITIME WATERS FALLING WITHIN ITS JURISDICTION , WHICH INCLUDES AN EXPENDITURE ESTIMATE FOR MEDIUM-TERM AND SHORT-TERM MEASURES , HAS BEEN VERIFIED BY THE COMMISSION , WHICH HAS DECIDED THAT SUCH EXPENDITURE TOTALLING UP TO 61 127 890 EUA IS ELIGIBLE ; WHEREAS THE APPLICATION SUBMITTED BY THE IRISH AUTHORITIES COVERS PAYMENT OF THE COMMUNITY FINANCIAL PARTICIPATION IN ELIGIBLE EXPENDITURE INCURRED DURING THE PERIOD 1 JANUARY 1977 TO 31 DECEMBER 1978 ; WHEREAS SUCH EXPENDITURE TOTALS POUND ST . IRL 7 883 571 ; WHEREAS THIS EXPENDITURE SHOULD BE REIMBURSED IN FULL PURSUANT TO THE SAID ARTICLE 1 ( 2 ); WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND , IN PARTICULAR , ON THE FINANCIAL RESOURCES AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE COMMUNITY ' S FINANCIAL PARTICIPATION IN ELIGIBLE EXPENDITURE INCURRED BY IRELAND IN RESPECT OF 1977 AND 1978 IS HEREBY FIXED AT POUND ST . IRL 7 883 571 . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 27 NOVEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT